Citation Nr: 1747400	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-18 477A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for right lower extremity sciatica.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1994 to May 1995 and from June 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.  


FINDING OF FACT

On February 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on February 5, 2016, prior to the promulgation of a decision in the appeal, the Board received a signed statement from the Veteran stating that a withdrawal of this appeal is requested.  Therefore, as the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JENNIFER HWA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


